Edison may appropriate only so much of Conrail's interest as is deemed necessary for Edison's erection, operation and maintenance of its electric transmission lines. R.C. 4933.15. The certificate of appropriation should contain such restrictions and safety requirements as are essential to the continued operation of Conrail's business. Obviously, safety requirements should not be less for Edison than those demanded of Conrail. In the Lorain County cases safety conditions were made part of the judgment. However, safety conditions were not included in the Wayne County case. Thus, I would remand the Wayne County case for the inclusion of the necessary safety conditions. *Page 310